Citation Nr: 9924636	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for psychological 
factors (anxiety and depression) affecting a physical 
condition (gastrointestinal disorder), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel

INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1991 rating decision of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
psychophysiologic gastrointestinal reaction.  

In September 1992 and April 1995, this matter was remanded to 
the RO for additional development, to include obtaining 
private and VA treatment records and affording the veteran VA 
examinations.  

In the April 1995 remand, the Board instructed the RO to 
determine whether the veteran was pursing an appeal for a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran filed a formal claim for TDIU benefits in 
September 1998 and, by rating decision dated in May 1999, the 
RO denied entitlement to TDIU benefits.  The veteran was 
informed of this determination and his appellate rights in 
May 1999.  As the veteran has not disagreed with the May 1999 
denial of TDIU benefits, the issue of entitlement to TDIU 
benefits is not currently before the Board. 

At the October 1991 personal hearing, the veteran asserted 
that he had hemorrhoids and hernias that were associated with 
his service-connected gastrointestinal condition.  Hearing 
Transcript (Tr.) at 6.  The RO has not determined whether 
these disorders should be service-connected on any basis.  
Therefore, the matter of entitlement to service connection 
for hemorrhoids and hernias is referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The veteran's psychological factors (anxiety and 
depression) affecting his gastrointestinal disorder are 
manifested by no more than considerable, or rather large in 
extent or degree, social and industrial impairment.  

2.  The veteran's psychological factors affecting his 
gastrointestinal disorder result in no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The veteran's duodenal ulcer disease is productive of no 
more than moderate disability with continuous moderate 
manifestations or recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration.

4.  The veteran's irritable colon syndrome is manifested by 
complaints of alternating diarrhea and constipation with more 
or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for an increased evaluation for psychological 
factors of anxiety and depression affecting a physical 
gastrointestinal condition are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9410, 
9502 (as in effect prior to November 7, 1996); 38 C.F.R. 
§§ 4.114, 4.126, 4.130, Diagnostic Codes 7305, 7319, 7327, 
7346, 9410 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for acute gastroenteritis; chronic and severe colitis; 
constitutional psychopathic state, emotional instability; 
acute fermentative diarrhea; ankylostomiasis; acute 
gastritis; and old chronic prostatitis.  The post-service 
evidence shows that the veteran received continued treatment 
for his nervous condition and gastritis.  

The veteran was diagnosed with chronic colitis in July 1946 
and was hospitalized for treatment of enterocolitis from July 
to August 1946.  In September 1947, Dr. J. March and stated 
that the nervous condition and gastritis rendered the veteran 
unable to perform work.  A December 1947 VA examination 
report shows that the veteran's digestive system was normal.  
A January 1948 VA psychiatric examiner's diagnosis was 
anxiety reaction, moderate, mixed type, chronic; external 
precipitating stress, severe, apprehension due to possible 
injury while in combat duty; and predisposition: moderate, 
introverted personality.  Degree of incapacity was noted to 
be moderate.  He was hospitalized for observation from April 
to May 1948 and the diagnoses included irritability of colon. 

By an unappealed rating decision dated in May 1948, the RO 
granted service connection for irritability of the colon and 
assigned a zero percent rating, from September 1947, and 
denied service connection for moderate anxiety reaction and 
stomach disability.

Private and VA treatment records dated from 1949 to 1967 show 
that the veteran received treatment for and diagnoses of 
anxiety neurosis with gastrointestinal symptoms, colitis, 
acute and chronic gastritis, irritable colon, acute 
gastroenteritis, and prostatitis.  An April 1967 private 
medical certificate shows that the veteran was treated for 
psychosomatic symptoms involving the gastrointestinal and 
digestive system which included peptic ulcer and ulcerative 
colitis, with underlying personality trait disorder of 
"passive-dependent-compulsive individual."  An August 1967 
private medical certificate includes the diagnosis of 
depressive reaction, acute, severe, with hypochondriasis and 
marked paranoid features.  November 1967 and June and August 
1968 VA examination reports include diagnoses of irritable 
colon, chronic enterocolitis, duodenal ulcer, depressive 
reaction with moderate incapacity, and psychophysiologic 
gastrointestinal reaction, chronic, severe, manifested by 
irritable colon, duodenal ulcer, depressive features.  

In a September 1968 rating decision, the RO awarded a 50 
percent evaluation, effective from April 1968, for 
psychophysiologic gastrointestinal reaction, chronic, severe, 
manifested by irritable colon, duodenal ulcer, and depressive 
features (previously rated as irritable colon).  This 
evaluation has been confirmed and continued to date.  

September 1971 to January 1980 VA examination findings and 
diagnoses include chronic psychophysiologic gastrointestinal 
reaction, manifested by irritable colon, duodenal ulcer, and 
depressive features; depression - anxiety reaction; mild 
depressive reaction; duodenal ulcer disease; and 
diverticulosis of transverse, descending, and sigmoid colon.  
Disability and incapacity was noted to range from mild to 
severe.  Two September 1979 private physician statements show 
that the veteran was treated for irritable colon, intercostal 
neuritis, painful, parasternal chondritis, diverticulitis, 
frequent "lipotimias," peptic ulcer, angina pectoris, and 
symptoms compatible with "psicosis manic depressive."  One 
statement included the diagnosis of psychopathology 
compatible with a severe psychoneurosis; psychophysiologic 
gastrointestinal reaction (colitis and gastric ulcer).

VA treatment records, physical examination reports, and 
social work evaluations dated from November 1989 to March 
1996 show that the veteran received treatment for 
psychophysiologic factors affecting gastrointestinal 
disorders, including duodenal ulcer disease and irritable 
colon.  These records show that he complained of anxiety, 
insomnia, depression, nightmares, and sleep problems.  In 
March 1995, he reported that he sometimes felt up and 
sometimes felt down.  October 1991 and October 1992 records 
indicate that the veteran was currently employed.  He 
reported that he argued with family members and that he liked 
to be alone to avoid arguments.  These records show that he 
was married and divorced twice and that he has three 
children.  He reported that his second wife left him because 
of his bad temper, but that they continued to live together 
without marital relations and were divorced in 1994.  In June 
1993, it was noted that he cooked for himself and washed his 
own clothes.  In October 1994, a social worker reported that 
the veteran was living a very disorganized life, that he had 
a poor social support system, and that he was not employable 
due to age and his neuropsychiatric disorder.  Subsequent 
records show that he lived with one of his daughters and her 
family.

The treatment providers reported that the veteran was 
anxious, depressed, oriented times three, coherent, relevant, 
cooperative, and alert.  He was not suicidal, homicidal, 
delusional, or hallucinating.  In September and December 
1994, he complained of poor memory and disorientation in 
time; however, there were no relevant findings or diagnoses.  
The assessments included neuropsychiatric disorder with no 
active psychosis noted, psychophysiological stomach disorder, 
psychosomatic disorder, and anxiety - depressive reaction.  
Since 1993, the veteran has had VA mental hygiene clinic 
appointments approximately every two to four months and his 
medications are renewed at these appointments.

The November 1989 to March 1996 VA treatment records also 
show that the veteran complained of constipation, diarrhea, 
epigastric discomfort, stomachache, and general 
gastrointestinal problems.  He underwent colonoscopy and 
shave polypectomy in March 1990 and the diagnosis was severe 
diverticulosis, coli; status post polypectomy rule out 
adenomatous; internal hemorrhoids; and no colitis.  Biopsy 
revealed a sigmoid adenomatous polyp with moderate chronic 
inflammation.  An October 1993 emergency room treatment 
record shows that he complained of frequent episodes of 
colicky abdominal pain with tenseness and inability to 
defecate.  He also reported that he had had nausea, three 
episodes of vomiting, and one episode of bright red blood on 
toilet paper.  He denied diarrhea and melena.  The diagnostic 
impression was rule out gastroenteritis.  The next day he 
reported that he was regular and the assessment was altered 
comfort due to abdominal pain.  In December 1993 it was noted 
that the veteran complained of daily peptic ulcer symptoms.  
Treatment providers reported that he was well nourished, that 
he had had no weight loss, that stools were guaiac negative, 
and that the prostate was soft, nontender, and not enlarged.  
Assessments and findings included peptic and duodenal ulcer 
disease, chronic diverticulosis, status post polypectomy, 
constipation, hyperacidity colitis, and junctional 
gastrointestinal disorder.  An April 1991 treatment provider 
reported that the veteran had had gastritis and irritable 
bowel syndrome and another treatment provider noted that the 
veteran had irritable bowel syndrome which was associated 
with stressful situations.  

In an October 1991 statement, Dr. R. M. Vazquez stated that 
he had treated the veteran since January 1990 for symptoms 
compatible with irritable bowel syndrome, acute and chronic 
anxiety state, peptic ulcer disease, costochondritis, and 
diverticulosis.  In January and June 1993 letters, the RO 
requested that Dr. Vazquez submit records of the veteran's 
treatment.  In October 1993, the RO informed the veteran that 
it had been unable to obtain his medical records from Dr. 
Vazquez and requested that he obtain and submit these 
records.  In a November 1993 letter, Dr. Vazquez discussed 
unrelated disorders.  In a July 1994 statement, the veteran 
reported that Dr. Vazquez had not treated him for a mental 
disorder and that, therefore, his records were not needed.  

At an October 1991 personal hearing conducted by a hearing 
officer at the RO, the veteran testified that he had stomach 
reactions which included pain and nausea, that he had an 
upset stomach when he ate, and that he sometimes had sudden 
stomach pains during the night and had to get up and take 
medication.  He stated that he had a duodenal ulcer, constant 
constipation followed by uncontrollable diarrhea, and 
sporadic yet frequent stomach pains.  He reported that, when 
he was anxious or had a problem, he became constipated and 
that sometimes when he was relaxed and took his medication he 
did not have any constipation.  He stated that he had 
anxiety, trouble sleeping and nightmares, could not handle 
any problems, and was bothered by noise.  He testified that 
he became violent and exploded, got depressed, and had poor 
relationships with others.  He reported that he took 
medication for his nerves. He stated that he did not have 
many friends and preferred to be alone, that he did not go 
out, that everything irritated him including watching 
television, and that he did not like to discuss things 
because he often began arguing.  He testified that his 
emotional condition had been controlled since he began 
receiving treatment, but later stated that his nervous 
condition was the same or worse because he was now more 
violent and sometimes felt sick of living.  Tr. at 2-10, 18.  

The veteran also testified that he retired a long time ago 
and that he had worked alone because he could schedule his 
own time, use the bathroom when necessary, and avoid working 
with others.  He stated that he had had four to six different 
businesses and had to leave all of them.  He reported that he 
was taking prescription and over the counter medications for 
his emotional and gastrointestinal disorders.  Tr. at 11-18.  
The veteran's wife reported that the veteran's conditions had 
worsened over time, that he became more violent often for no 
reason, and that he had a lot of pain and hardly slept.  She 
testified that the veteran had stopped working after two cars 
caught fire at his place of employment, that this affected 
his mind, that he was convinced that he was not able to work 
because everything he did turned out wrong, and that he had 
always worked for himself and was not able to deal with 
people.  Tr. at 20-27. 

The July 1993 report of VA examination for mental disorders 
shows that the veteran was 73 years old and that he was 
separated or "practically separated" from his wife even 
though they lived in the same house.  The examiner stated 
that the veteran's claims file and medical record were 
carefully reviewed.  It was noted that the veteran took 
prescription medication and that he complained that his 
gastrointestinal problems had become worse since his 
medications were changed.  The veteran reported that the only 
person that he related well with was his son and that they 
had developed a mutually trusting relationship.  It was noted 
that the veteran recognized that he was a very difficult 
person to get along with and that he suffered from multiple 
somatic conditions.  He related that problems, stress, and 
anger usually resulted in very strong gastrointestinal 
disturbances which included abdominal discomfort, diarrhea, 
nausea, and lack of appetite.  He reported that he easily 
became irritated and angry and that he was bothered by 
practically everything.  

The examiner reported that the veteran was well developed, 
well nourished, and rather careless in his personal 
appearance.  He was alert and aware, in contact with reality, 
and passively cooperative.  His facial expression was rather 
angry at times.  His responses were relevant, coherent, and 
logical and the content dealt mostly with the association of 
symptoms of anxiety and gastrointestinal disturbances.  It 
was noted that these tended to reflect upon each other very 
strongly and closely.  The veteran reported that he became 
very depressed with death wishes and thoughts of simply 
leaving everything behind.  However, the examiner stated that 
he was not actually suicidal or homicidal, but that he became 
irritable very easily and was impulsively aggressive.  Affect 
was adequate to the emotional content and mood was tense, 
apprehensive, and with underlying depression.  He was 
oriented in person, place, and time; memory was grossly 
preserved; intellectual functioning was average; judgment was 
fair; and insight was poor.  The diagnosis was psychological 
factors (anxiety and depression) affecting a physical 
condition (gastrointestinal disorder), previously diagnosed 
as psychophysiologic gastrointestinal disorder.  The examiner 
commented that the level of functioning was fair and that the 
diagnosis of psychophysiologic gastrointestinal disorder had 
changed in the DSM-III-R to the diagnosis of psychological 
factors affecting a physical condition.  

The July 1993 report of VA examination for alimentary 
appendages shows that the veteran's history included 
recurrent gastritis.  He complained of chronic heartburn, 
dyspepsia, and epigastric pain, but was well developed, well 
nourished, and well oriented.  The abdomen was not distended 
and there was no pain on palpation and no masses.  It was 
noted that the veteran had abdominal discomfort and 
intolerance of fatty food, without nausea, vomiting, 
anorexia, malaise, weight loss, or generalized weakness.  The 
veteran failed to report for an upper gastrointestinal series 
examination.  The diagnoses were suspected gastroesophageal 
reflux, suspected cholelithiasis, and neuropsychiatric 
disorder.  A July 1993 abdominal echogram report reveals that 
there were benign bilateral renal cysts and no evidence of 
cholelithiasis.  

In a September 1994 letter, Dr. N. R. Nieves, reported that 
the veteran had chronic psychiatric illness, that he received 
psychiatric treatment at the VA mental hygiene clinic, and 
that he was currently considered totally psychiatrically 
disabled to engage in any type of gainful work activity.  By 
letters dated in October 1995 and March 1996, the RO 
requested that Dr. Nieves provide the veteran's treatment 
records.  In March 1996, the RO informed the veteran that 
attempts to obtain Dr. Nieves' medical records had been 
unsuccessful.  The RO asked the veteran to obtain and submit 
Dr. Nieves' records.  

In a March 1996 "Medical Report for VA Patient on Fee-Basis 
Treatment," Dr. Nieves noted that the veteran was being 
treated at the VA and had chronic constipation which was 
associated with hemorrhoids, that he took Tagamet for 
hyperacidity, and that he took medication for his psychiatric 
disorder.  Under the heading "SUBJECTIVE," it was noted 
that the veteran reported that he was not able to work with 
anybody due to his nervous condition, that he was "always in 
the toilet," that he had problems with authority figures, 
and that he preferred to work alone.  It was noted that he 
had had a supermarket, two taxis, and a cafeteria, but that 
dealing with people was a problem for him.  He reported that 
he had had gastrointestinal problems associated with anxiety 
and depression since service, a bad temper, and family 
problems.  He had no friends and preferred to be alone.  He 
stated that he was aggressive, demanding, restless, 
forgetful, and insecure; that he was disoriented as to place; 
that he had sleep problems, confusion, and poor judgment; and 
that he had depression, diminished concentration, low self 
esteem, and fatalism.  He reported that he often misplaced 
things, and had somatizations and feelings of guilt, 
incompetence, and inadequacy.  

Dr. Nieves' objective findings included that the veteran was 
adequately nourished, The veteran was not threatening and was 
verbal and spontaneous, although it was also noted that his 
speech flow, while mostly normal, was retarded at times.   
Thought production was relevant, logical, and in good contact 
with reality.  Dr. Nieves reported that the veteran's thought 
content was filled with hysterical symptoms of 
gastrointestinal origin and that he had poor "toleration 
span," outbursts of anger, and problems with authority 
figures.  He was reported to have symptoms of anxiety and 
depression, insecurity associated with confusion, guilty 
feelings, unconscious psychophysiological conflicts, feelings 
of hopelessness and inferiority, and anxious mood.  It was 
also noted that the veteran was negative and pessimistic, and 
had no insight and poor judgment.  His affect was adequate 
and he was oriented.  The assessment was that the veteran's 
social and industrial adaptabilities were poor, that he 
needed long-term psychiatric treatment, and that he was 
totally psychiatrically disabled to engage in gainful work 
activity.  The diagnosis was hysterical neurosis, conversion 
type.  

At the April 1997 VA examination for mental disorders, it was 
noted that the veteran had been unemployed for approximately 
20 years and that he had owned a car body repair shop.  He 
indicated that he required continuous treatment for his 
gastric problems, and that he had periods anxiety, 
depression, and agitation.  He stated that, due to his 
nervous and gastric problems, he had to be alone and had 
always worked alone.  He complained of forgetting where he 
put things and that he sometimes passed his destination while 
driving.  The examiner reported that the veteran was clean, 
alert, and oriented times three.  His mood was slightly 
anxious and his affect was constricted.  His attention and 
concentration were good, memory was good, and speech was 
clear and coherent.  He was not hallucinating and was not 
suicidal or homicidal.  His insight and judgment were fair 
and he exhibited good impulse control.  The diagnosis was 
psychological factors (anxiety and depression) affecting 
physical condition (gastrointestinal condition).  The 
examiner assigned a global assessment of functioning (GAF) 
score of 60 and stated that the veteran had moderate 
impairment of his psychological, social, and occupational 
functions.  

At the April 1997 VA examination for alimentary appendages, 
the veteran reported that he had diffuse abdominal discomfort 
with pain all over, diarrhea, and bloating.  The examiner 
noted that the symptoms reported were not very specific.  It 
was noted that the veteran denied any problems with recurrent 
severe diarrhea or constipation.  The examiner reported that 
the veteran weighted 142 pounds which was stable.  The 
abdomen was soft and depressible with no visceromegaly or 
palpable masses.  Peristalsis and stools were normal.  The 
veteran had epigastric tenderness with no rebound.  It was 
noted that there was no history of food intolerance and no 
frequent nausea or vomiting.  The examiner stated that there 
were no anorexia anomalies and no recent weight loss or 
generalized weakness.  The diagnoses were duodenal ulcer 
disease, esophageal reflux disease, spastic colitis, 
diverticular disease of the colon, and questionable history 
of malignant colonic polyp, status post resection of this.  

An April 1997 upper gastrointestinal series revealed a small 
sliding type of hiatal hernia with gastroesophageal reflux 
above carinal level; antroduodenal deformity with thickened 
falls suggesting chronic inflammatory changes (duodenitis) 
and no active ulceration seen; and a tubular calcification 
projecting posteriorly on the right side and behind the 
stomach which may represent visceral calcification, soft 
tissue calcification, or even cholelithiasis.  

At a May 1998 VA examination of the stomach, duodenum, and 
peritoneal adhesions, the examiner noted that April 1997 
studies showed a hiatal hernia with reflux and chronic 
duodenal ulcer disease.  It was also noted that the veteran 
had had irritable bowel syndrome and that a past colonoscopy 
showed diverticular disease of the colon.  The veteran 
continued to complain of heartburn and epigastric burning 
pain, which at times caused him to seek treatment at the 
emergency room.  The examiner stated that the veteran was 
taking various medications.  It was noted that vomiting was 
rare and that there was no hematemesis or melena.  The 
examiner stated that there was no history of diarrhea, 
constipation, or episodes of colic, distention, nausea, or 
vomiting.  The veteran weighed 149 pounds and there was no 
weight gain or loss and no signs of anemia.  The epigastrium 
was tender, but there was no rebound.  Peristalsis was 
normal.  It was noted that barium swallow and upper 
gastrointestinal series showed small hiatal hernia and 
antroduodenal deformity.  The diagnosis was duodenal ulcer 
disease and hiatal hernia with gastroesophageal reflux 
disease.  

On a May 1998 VA psychiatric examination, the examiner 
reported that the veteran was seen with claims folder.  The 
examiner noted that the VA mental hygiene clinic diagnosis 
was somatoform disorder and that the veteran had diagnoses of 
peptic ulcer disease and diverticulosis.  The veteran 
reported continued gastric problems and polyp surgery five 
years earlier.  It was noted that he had been unemployed for 
over 20 years, used to work in a car body shop, and had owned 
taxis, a grocery store, and a coffee shop.  He reported that 
he lived with his common law wife.  The veteran reported that 
he had always worked independently.  He complained of 
irritability, aggressiveness, and violent reactions to minor 
things.  He stated that even though his behavior was now more 
controlled, he became offensive at times and was unable to 
control his reactions.  The examiner reported that the 
veteran was clean, adequately dressed and groomed, alert, and 
oriented times three.  His mood was slightly anxious, his 
affect was constricted, and his attention was good.  
Concentration and memory were good and speech was clear and 
coherent.  He was not hallucinating and was not suicidal or 
homicidal.  His insight and judgment were fair and he 
exhibited good impulse control.  The diagnosis was 
psychological factors affecting physical condition.  The 
examiner assigned a current GAF score of 60.  The examiner 
commented that the veteran had presented moderate disability 
of his social and employment faculties for a long period of 
time.  

In a September 1998 claim for TDIU benefits, the veteran 
reported that his stomach condition had affected full time 
employment since 1985.  He reported that he had worked in 
automobile bodywork for 40 hours a week until 1984.  He also 
reported that he worked "cleaning" for 40 hours a week from 
March 1997 to June 1998, that the highest gross earnings per 
month was $800, and that the time lost due to illness was 
"30."

An April 1999 Social and Industrial Field Survey Report shows 
that the veteran was married (common law).  It was noted 
that, after service, the veteran pursued education and 
training and then had many unskilled labor jobs and worked on 
his own as a merchant.  He retired in 1982 at the age of 62 
and this was noted to be a normal retirement.  The social 
worker reported that the veteran was clean, shaven, and 
dressed in clean sport clothes.  He complained of having 
either constipation or diarrhea when he was under stress and 
that he tended to get upset over any kind of incident.  He 
stated that he got out of the house often, that he conversed 
with people he met on the street, and that he did not 
converse with his neighbors because they were not sociable.  
He also reported that he did minor repairs at home and 
sometimes went shopping with his wife.  One of the veteran's 
neighbors reported that the veteran was a good neighbor who 
conversed with him and was always willing to help others.  
The neighbor stated that the veteran became busy at home 
doing different kinds of tasks.  The neighbor did not report 
any abnormal behavior.  

Pertinent Law and Regulations

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran has not asserted that any available 
probative evidence not already obtained exists.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that all disabilities, including those arising 
out of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 
(1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9502 provided that psychological factors affecting 
gastrointestinal condition should be rated by the general 
rating formula for psychoneurotic disorders that were in 
effect prior to November 7, 1996.  When two diagnoses, one 
organic and the other psycho-neurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability; when the 
diagnosis of the same basic disability is changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition will be rated under the new 
diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9502, Note 2 
(as in effect prior to November 7, 1996).  

The pre-November 7, 1996, general rating criteria for 
psychoneurotic disorders provide that a 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
realty with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrable inability to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).  Considerable impairment 
has been construed to mean "rather large in extent or 
degree."  See VAOPGCPREC 9-93 (November 9, 1993). 

Before November 7, 1996, 38 C.F.R. § 4.16(c) provided that, 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  This 
provision was removed and is not included in the amended 
regulation effective November 7, 1996.  

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 
38 C.F.R. § 4.130 and, in the amended version of 38 C.F.R. 
§ 4.130, the diagnostic codes for psychological factors 
affecting physical condition, including psychological factors 
affecting gastrointestinal condition under Diagnostic Code 
9502, have been removed.  In addition, the general rating 
formula for mental disorders was replaced with different 
criteria and, in some instances, the nomenclature employed in 
the diagnosis of mental disorders was changed to conform with 
the Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).

The criteria effective November 7, 1996, provide that, when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition (see 
38 C.F.R. § 4.14).  38 C.F.R. § 4.126(c) (1998).  

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Codes 9400-9440 provide a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(1998).  A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. §§ 4.14, 4.114.  

Severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, 
warrants a (maximum) 60 percent evaluation.  Moderately 
severe duodenal ulcer which is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent rating.  Moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations warrants a 20 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

Severe irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a (maximum) 30 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Under Diagnostic Codes 7325 
and 7326, chronic enterocolitis and chronic enteritis should 
be rated as for irritable colon syndrome.  

38 C.F.R. § 4.114, Diagnostic Code 7327 provides that 
diverticulitis should be rated as for irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture. 

Chronic hypertrophic gastritis (identified by gastroscope) 
with severe hemorrhages or large ulcerated or eroded areas 
warrants a (maximum) 60 percent rating.  Chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms warrants a 30 percent evaluation.  A 10 percent 
evaluation requires chronic hypertrophic gastritis with small 
nodular lesions, and symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (1998).  Atrophic gastritis should be rated based 
on the underlying condition.  Id.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7315, chronic 
cholelithiasis should be rated as for chronic cholecystitis.  
Severe chronic cholecystitis with frequent attacks of gall 
bladder colic warrants a (maximum) 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7314 (1998).  

A (maximum) 60 percent evaluation is awarded for hiatal 
hernia with symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 10 percent rating 
requires hiatal hernia with two or more of the symptoms for 
the 30 percent evaluation of less severity. 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Analysis

As the 50 percent evaluation for psychological factors 
affecting a physical condition has been in effect for more 
than 20 years, it is protected.  See 38 C.F.R. § 3.951 
(1998).

The record reflects that the May 1998 VA psychiatric examiner 
noted a mental hygiene clinic diagnosis of somatoform 
disorder and VA outpatient treatment records include 
assessments of neuropsychiatric disorder, psychophysiological 
disorder, psychosomatic disorder, and one assessment of 
anxiety depressive reaction.  Additionally, the July 1993, 
April 1997, and May 1998 VA psychiatric examiners diagnosed 
psychological factors (anxiety and depression) affecting a 
physical condition (gastrointestinal disorder).  Despite 
these diagnostic variations, the various disorders would be 
rated under general mental disorders rating criteria. 

Dr. Vazquez has reported that he had treated the veteran for 
symptoms compatible with acute and chronic anxiety state, but 
he has not provided records of the veteran's treatment as 
requested by the RO.  Additionally, in a subsequent letter 
Dr. Vazquez did not mention any psychiatric disorder and, in 
July 1994, the veteran reported that Dr. Vazquez had not 
treated him for a mental disorder.  The Board also notes that 
in a September 1994 letter, Dr. N. R. Nieves reported that 
the veteran had chronic psychiatric illness, but Dr. Nieves 
has not provided any  treatment records as the RO requested.  
In a subsequent March 1996 "Medical Report for VA Patient on 
Fee-Basis Treatment," Dr. Nieves diagnosed hysterical 
neurosis, conversion type. 

Most of the medical evidence of record, including all VA 
examinations since 1980, reflects diagnoses of psychological 
factors (anxiety and depression) affecting a physical 
condition (gastrointestinal disorder).  The record also 
includes several gastrointestinal diagnoses.  As such, the 
Board finds that the veteran has a single disability which 
has been diagnosed both as a physical condition and as a 
mental disorder.  Therefore, the veteran's psychological 
factors affecting a physical gastrointestinal condition will 
be evaluated based on the diagnostic code which represents 
the dominant, more disabling aspect of the condition.  See 
38 C.F.R. § 4.132, Diagnostic Code 9502, Note 2 (as in effect 
prior to November 7, 1996) and 38 C.F.R. § 4.126 (1998).   

The veteran asserts that he has anxiety, depression, trouble 
sleeping, nightmares, inability to deal with problems, 
irritability, memory loss, poor relationships with others, 
few or no friends, and memory loss.  He has also reported 
that he becomes violent and isolates himself from others and 
prefers to be alone.  The veteran and his second wife 
testified that his emotional condition has worsened.  
Additionally, the evidence shows that the veteran has been 
married and divorced twice and that he currently lives with 
his common law wife.  He was born in January 1920 and he 
retired after working for many years.  

Upon review of the schedular criteria and clinical data, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted for the disability at issue under the psychiatric 
rating criteria in effect prior to or since November 7, 1996.  
The psychiatric aspect of the disability is productive of no 
more than considerable social and industrial impairment.  The 
current evidence shows that the July 1993 VA psychiatric 
examiner reported that the veteran's level of functioning was 
fair.  The April 1997 and May 1998 VA psychiatric examiners 
assigned GAF scores of 60 and stated that the veteran had had 
moderate impairment of his psychological, social, and 
occupational functions for a long period of time.  The Court 
has held that GAF scores between 55 and 60 indicate only 
"moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  Therefore, as the evidence does not show that the 
veteran has severe occupational and social impairment, an 
evaluation in excess of 50 percent, which is assigned for 
impairment that is considerable or rather large in extent or 
degree, is not warranted under the old mental disorders 
rating criteria. 

The evidence shows that the veteran has impaired impulse 
control such as unprovoked irritability with periods of 
violence and that he may have difficulty in adapting to 
stressful circumstances.  However, there is no evidence that 
he has obsessional rituals which interfere with routine 
activities or near-continuous panic or depression which 
affects his ability to function independently, appropriately, 
and effectively.  Although Dr. Nieves stated that the 
veteran's speech flow was retarded at times, he also reported 
that it was mostly normal, that he was verbal and 
spontaneous, and thought production was relevant, logical, 
and in good contact with reality.  There is no evidence of 
intermittently illogical, obscure, or irrelevant speech.  The 
July 1993 VA examiner stated that the veteran was rather 
careless in his personal appearance, however, all other 
evidence of record shows that he was well groomed and clean.  
Therefore, the Board finds that the veteran does not neglect 
his personal appearance and hygiene.  Although he has 
reported that he has no or few friends, the evidence shows 
that he has a good relationship with his son, that he lived 
with his daughter for a period of time, and that he now lives 
with his common law wife.  Additionally, he recently reported 
that he got out of the house often and that he conversed with 
people he met on the street.  A neighbor also indicated that 
he conversed with the veteran and that the veteran was always 
willing to help others.  Based on the aforementioned, the 
Board finds that the veteran not unable to establish and 
maintain effective relationships.

The July 1993, April 1997, and May 1998 VA examination 
reports show that the veteran was oriented to person, place, 
and time.  In March 1996, Dr. Nieves reported that he had 
good orientation to time and person and fair orientation to 
place.  Although the veteran has reported that he was 
disoriented to place and time, the competent evidence does 
not show that he has spatial disorientation.  In October 
1991, the veteran testified that he sometimes felt sick of 
living and, at a July 1993 VA examination, he reported that 
he became very depressed with death wishes and thoughts of 
simply leaving everything behind.  However, the July 1993 VA 
examiner stated that the veteran was not actually suicidal.  
In September 1994, Dr. Nieves reported that the veteran's 
subjective complaints included "fatalism."  However, VA 
outpatient treatment records and the April 1997 and May 1998 
VA examination reports show that the veteran was not 
suicidal.  The Board finds that the majority of the evidence 
shows that the veteran is not suicidal.  

Based on the aforementioned, the Board finds that the 
criteria for an evaluation in excess of 50 percent for 
psychiatric disorder have not been met under the new rating 
criteria for mental disorders.  Therefore, an increased 
rating is not warranted under the new rating criteria for 
mental disorders effective from November 7, 1996.  

The Board notes that, in October 1994, a VA social worker 
stated that the veteran was not employable due to age and 
neuropsychiatric disorder.  However, the veteran's age may 
not be considered in determining entitlement to increased 
service-connected disability evaluation.  In a September 1994 
letter, Dr. Nieves, reported that the veteran had chronic 
psychiatric illness and was currently considered totally 
psychiatrically disabled to engage in any type of gainful 
work activity.  In a March 1996 "Medical Report for VA 
Patient on Fee-Basis Treatment," Dr. Nieves reported that 
the veteran's social and industrial adaptabilities were poor 
and that he was totally psychiatrically disabled to engage in 
gainful work activity.  However, it is unclear whether Dr. 
Nieves has actually treated the veteran.  In that regard, at 
the time of his initial statement Dr. Nieves noted that the 
veteran was being treated by the VA and gave no findings or 
other basis for concluding that the veteran was totally 
disabled.  Although the second statement appears to have been 
based on an examination of the veteran and is on a government 
form purporting to be for a VA patient on fee basis 
treatment, Dr. Nieves indicated that the veteran was being 
treated by the VA and the record does not otherwise reflect 
that Dr. Nieves has been the veteran's fee basis 
psychiatrist.  If he has treated the veteran, he failed to 
provide the treatment records as requested by the RO.  

In an event, there is no other evidence of record consistent 
with Dr. Nieves' conclusion that the veteran's is totally 
disabled psychiatrically and unable to work or showing that 
the psychiatric disability is more than considerable (rather 
large) in degree.  In fact the July 1993 VA examiner reported 
that the veteran's level of functioning was fair and the 
April 1997 and May 1998 VA psychiatric examiners reported 
that he had had moderate impairment of his psychological, 
social, and occupational functions for a long period of time.  
The July 1973 and May 1998 VA examiners specifically reported 
that they had seen and/or reviewed the claims file.  The 
record also reflects that the veteran is 79 years old and 
there is evidence indicating that he retired after several 
years of working.  However, in September 1998, the veteran 
himself reported that he worked "cleaning" for 40 hours a 
week from March 1997 to June 1998, having earned $800 a 
month, while also reporting that he last worked full time in 
1985, which apparently is not accurate.   

The veteran's psychological factors affecting physical 
gastrointestinal condition could be rated on the basis of the 
gastrointestinal component, which the RO has specifically 
determined includes ulcer disease and irritable colon.  
However, inasmuch as there is evidence of additional 
gastrointestinal system disorders, the rating criteria for 
such have been given above.  The current 50 percent rating is 
more than the maximum schedular rating provided for irritable 
colon syndrome.  It is also higher than the maximum schedular 
rating provided for cholelithiasis, cholecystitis, 
enterocolitis, and enteritis, although they have not been 
specified as part of the service-connected disability.  
38 C.F.R. § 4.114, Diagnostic Codes 7314, 7315, 7319, 7325, 
and 7326.  Additionally, evaluations for these disorders may 
not be combined.  See 38 C.F.R. §§ 4.14, 4.114. 

The veteran also has diverticulitis, which is not specified 
as part of the service-connected disability but, even if it 
were, it could be rated as for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327.  As there is no evidence of peritoneal 
adhesions and, as the only evidence of ulcerative colitis was 
in April 1967, the diverticulosis would be rated as for 
irritable colon syndrome, which as already noted warrants a 
maximum schedular evaluation of 30 percent.  

Even if gastritis were deemed part of the service-connected 
disability an increased evaluation would not warranted under 
the criteria for chronic hypertrophic gastritis because there 
is no evidence of nodular lesions, multiple small eroded or 
ulcerated areas due to gastritis, or severe hemorrhages or 
large ulcerated or eroded areas associated with gastritis.  
See 38 C.F.R. § 4.114, Diagnostic Code 7307.  Atrophic 
gastritis is rated based on the underlying condition.  Id.  

In regard to duodenal ulcer, there is no evidence of anemia, 
hematemesis, melena, weight loss, more than rare vomiting, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Therefore, 
no more than a 20 percent evaluation is warranted for 
duodenal ulcer disease under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Even if elevation to the next higher 


evaluation was determined to be warranted due to the severity 
of the overall gastrointestinal disability, this would equate 
to only a 40 percent rating.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Thus, an increased evaluation is not 
warranted based on the duodenal ulcer disease.  

The veteran's hiatal hernia has not been characterized as 
part of the service-connected disability, but even if it were 
it would not afford a basis for an increase.  The record 
includes no evidence of material weight loss, hematemesis, 
melena, or anemia.  At the July 1993 VA examination, he 
complained of nausea during strong gastrointestinal 
disturbances and epigastric pain; however, the examiner noted 
that there was no vomiting and that pain was only mild to 
moderate.  The April 1997 and May 1998 VA examiners reported 
that he experienced epigastric burning pain, with no more 
than rare vomiting.  The evidence of record does not support 
a finding that the veteran has other symptom combinations due 
to his hiatal hernia which are productive of severe 
impairment of health.  Thus, a 60 percent evaluation would 
not be warranted for the hiatal hernia.  There also is no 
evidence of dysphagia or arm or shoulder pain.  There is 
evidence of gastroesophageal reflux disease, without 
complaints or findings of regurgitation due to the hiatal 
hernia.  Therefore, although the veteran has complained of 
heartburn and epigastric pain, and gastroesophageal reflux 
disease, were hiatal hernia a part of the service connected 
disability it would warrant a 10 percent rating and 
evaluation to the next higher due to the severity of the 
overall disability would bring it only to 30 percent, less 
than the 50 percent assigned under the psychiatric rating 
criteria.  

The preponderance of the competent probative evidence does 
not show that the veteran's service-connected psychological 
factors affecting physical gastrointestinal disability alone 
causes marked interference with employment or frequent 
periods of hospitalization which would warrant an 
extraschedular evaluation.  Therefore, the Board finds that 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  




ORDER

Entitlement to an increased evaluation for psychological 
factors (anxiety and depression) affecting a physical 
condition (gastrointestinal disorder) is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

